ORDER
RAFAEL A. VARGAS of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1989, having pleaded guilty in the United States District Court for the District of New Jersey to a one-count information charging him with making a false statement to a federal agency, in violation of 18 U.S.C.A. § 1001 and 2, and good cause appearing;
It is ORDERED that pursuant to Rule l:20-13(b)(l), RAFAEL A. VARGAS is temporarily suspended from the practice of law pending the final resolution of ethics proceedings against him, effective immediately and until the further Order of this Court; and it is further
*2ORDERED that RAFAEL A. VARGAS be restrained and enjoined from practicing law during the period of his suspension; and it is further
ORDERED that RAFAEL A. VARGAS comply with Rule 1:20-20 dealing with suspended attorneys.